

115 HR 4456 IH: Health Care Sharing Fairness Act 
U.S. House of Representatives
2017-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4456IN THE HOUSE OF REPRESENTATIVESNovember 21, 2017Mr. Babin introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow a deduction for amounts paid for medical
			 expenses to a health care sharing ministry, and for other purposes.
	
 1.Short titleThis Act may be cited as the Health Care Sharing Fairness Act . 2.Self-employed medical expense deduction (a)In generalSection 162 of the Internal Revenue Code of 1986 is amended by inserting at the end of subsection (l) the following new paragraph:
				
 (6)Health care sharing ministryThe allowance of a deduction under paragraph (1) shall include amounts paid by such taxpayer as a member of a health care sharing ministry (as defined in section 5000A(d)(2)(B)(ii)) for—
 (A)the sharing of the medical expenses of fellow members, and (B)the administrative fees of the health care sharing ministry..
			(b)Medical expense deduction
 (1)In generalParagraph (1) of section 213(d) of such Code is amended by striking or at the end of subparagraph (C), by striking the period at the end of subparagraph (D) and inserting , or, and by adding at the end the following:
					
 (E)for— (i)the sharing of medical expenses of fellow members of a health care sharing ministry (as defined in 5000A(d)(2)(B)(ii)), and
 (ii)the administrative fees of such health care sharing ministry.. (2)ExceptionParagraph (1) of section 213(d) of such Code, as amended by paragraph (1), is amended by adding at the end the following: For purposes of subparagraph (E), amounts paid does not include any amount deductible under section 170..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			